Case 2:20-cv-05468-MWF-JDE Document 13 Filed 07/20/20 Page 1 of 1 Page ID #:89
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-5468 MWF (JDEx)                                      Date: July 20, 2020
 Title       Carlos Marsh ~v~ Sharon K. Gould, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings (IN CHAMBERS):            COURT ORDER

       In light of the Notice of Settlement [12] filed July 9, 2020, the Court sets a
 hearing on Order to Show Cause Re Dismissal for September 14, 2020 at 11:30
 a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
 calendar and no appearances are needed. All other hearings and deadlines are
 hereby vacated.

         IT IS SO ORDERED.

                                                                          Initials of Preparer: RS/sjm




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
